         Case 1:20-cv-00846-MBH Document 6 Filed 09/08/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **          *
  BLUECROSS BLUESHIELD OF                      *
  NORTH DAKOTA,                                *
                                               *
                     Plaintiff,                *
                                               *   No. 20-846C
             v.                                    Filed: September 8, 2020
                                               *
  UNITED STATES,                               *
                                               *
                     Defendant.                *
      * * * * * * * * * * * * * * * * **       *


                                         ORDER

         The court is in receipt of the parties’ September 1, 2020 joint stipulation for the
entry of final judgment. Pursuant to the parties’ joint stipulation for the entry of judgment,
containing an agreed amount for judgment, the court enters judgment in favor of the
plaintiff in the amount of $381,620.63 on Count I of plaintiff’s complaint. As a condition of
the entry of judgment, Blue Cross Blue Shield of North Dakota (HIOS no. 37160), and
any and all of the Plaintiff’s affiliated entities, release the United States, its agencies,
instrumentalities, officers, agents, employees, and servants, from all claims (including
attorney fees, costs, and expenses of every kind and however denominated) that Blue
Cross Blue Shield of North Dakota (HIOS no. 37160), and any and all of the Plaintiff’s
affiliated entities, has asserted, could have asserted, or may assert in the future against
the United States, its agencies, instrumentalities, officers, agents, employees, and
servants, arising under Section 1342 of the ACA. This release does not relate to plaintiff’s
separate complaint in Blue Cross Blue Shield of North Dakota v. United States, Case. No.
18-1983C to recover damages for unpaid Cost Sharing Reduction payments. The Clerk’s
Office shall enter JUDGMENT consistent with this Order.


       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
